OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                       AUSTIN
                                                                                                              523



Honorable         Jaok Hooh,          pgo       rC


            Of euu8limtioa              of    any     oab    of la idunit*,                  md
            oofopenBatlo8 to bo Sired                      and barno pslw$b                     b7
            Dh. tkrea          taxa         unlta.

                    Thlr          proposal inrolroo the ooaotruotioa of
            &tlolo  lb, tkotioa 40, of tha Conotitutioa  of
            Toxar, whloh provl&ao that  with o uta ia lxrp
            tiozu, no puroa ohm11 hold at the aasto tlmo
            ohor*thaa one olril off100 of m0luaeiat, and tha
            rub     at       OoIpMll lau tb 4 O th e lM0                 mooa              o a mo t
            hold o? lxuoiae                 two inoompatfblo              offiro#,
                    "Your opialoa is reopertfully                             rbquosted           oa
            the    following quootioao, to-wit8
                    *l. Wo o ull
                               a r b er r h i~08 l                      Joint boub             of
            wma lix a tiol ar ving two o r a o r * mo b o vul8p p la g
                   unita oonotituto tho holdlug or lruoi~iag
            ta x ln6
            at thr same time of more thu,      one aivil offioe or
            omolumoat wham laah metabs? of ouoh board rooeiro4
            Only auoh ooaponutfoa      &I ho night   bo llfowod for
            ludng o a the     lwmliut~o~    board   o fa a fo a a o ? o uo h
            uAi88?

                    *a .w4 ?Uid
                              -h ip   OA a jOh IbtOUe Of
            AQUA&$AAtiOA            AoxVi~
                                       -0   luoh 0-h
                                                 tro   ow  Or
            tdi^ag unlw eoaotltut* the bolelagor mu0 P 8ing
            of insompatlblo 0fri0w

                    *IA th.         OY4lUt it        is    fOW     O@iOA            th4t      th0
            firat QU~OtiOA 8hoa   be -rod     iii the UrirnatlVe,
            your oplaloa on tho 800084 qtmtion till not bo
            amoumry.a




                    Ymm        the grollmlaary                 *ta+*at
                                                  la your latter, we
t&k0   it    to    bo    that      t&e u~eduo             Of    the
                                                   Of mlld,iUtiOA   fOrBOOard
lob    OS a0 r*opeot;ve      t8xlng Blaarlo8a hold Offloeo Of amlu-
&ant   WitbiA tb.    ~VitbAO     Af h68iOA   60, &%iOlO m    Of tb.
Constitutlan froa rlriohit                       uvuld follow u                 of ooum. 110per-
ooa aould hob                mmbowhip         15 aore           thaa    oao    of     the     botrda   ot
lqUdiXAtiOA.

                    Bowwu             the    TMX  QuotiOA pSUOntd     by your ia-
QUA         18 not that 0) U-1                oiiioo hdlddfo#, urrdu 3eotion 40 but
rather it im tha quostlon ef                         whather       or    not    tho          author
                                                                                            law     f sU
tbo    UOabiOA          Of    l   board Of AQUAliSAtfOA,                  WhOA.        dUtiU    mt&
to th elpuall,rrtloe
                   ,mfthe Val~a Of WOpOrtY                                            fOr the thrU
taxlag      unlu        noationo&                                                                           . 7f
           Tudry unlta, sock aa you asntlws,   -* aruturu
of     aU&uto, and
      the              05000 just auoh pwua    so are evn-
r0m0d  llpm thao by L    Sad liOA* other, Th. law ax~oo
authvritra l&e eroation of boar48 of lq u6   llutloror
                                                     a am T
auoh        reapaot1**   taxiag   UAtt   Ma   deflnaa    a-lo duties   vf   8uvh
boar48. Thoaa dutlao part& to the affairsor tb partlou-
luu!dtwkIohthy    aurn* Tbue Is no atatuta authvrfxlng
the            o fa b a udo flswliratioa
       a r utiva                                        with pamo      la reqaot
to prvputy la any mnlaipali8~ or dlotrIotother than the
oae eraU%ng Uha bvu&-aera  turitvrlalpvwua~ &oh a pro-
~Ialon i5 the La al&t ba a wioo 000 iron the otmdpolnt of
SovAmy aAd ualfvdty               ia T8luauloA or paw-,            but w ire
no8 oonoua86 wltb U!!t quoattoh We are a~ertna8 only dth
intorpraui~ the hw a8 it is written,